Case: 1:20-cr-00081-SA-DAS Doc #: 24 Filed: 05/18/21 1 of 2 PagelD #: 137

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
UNITED STATES OF AMERICA
Vv. CRIMINAL NO. 1:20-CR-81

BEN SANFORD

FINAL ORDER OF FORFEITURE
As the result of the defendant’s agreement to plead guilty under oath to Count One of an
Information, which charged the receipt in interstate commerce of misbranded drugs that the
defendant delivered or proffered for delivery with the intent to defraud or mislead, in violation of
Title 21, United States Code, § 331(c), and for which the Government is seeking forfeiture pursuant
to Title 18, United States Code, Section 982(a)(7), the United States of America is entitled to the
entry of a money judgment against the Defendant, Ben Sanford, in the sum of:

One Hundred Five Thousand Three Hundred Twenty-Two and 53/100 Dollars
($105,322.53)

WHEREAS, Rule 32.2(c)(1) provides that “no ancillary proceeding is required to the
extent that the forfeiture consists of a money judgment,”

THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED that the Defendant, Ben
Sanford, shall forfeit to the United States the sum of $105,322.53 in U.S. Currency pursuant to the
statutes and procedures cited above, and that a money judgment for said amount is hereby entered
against the Defendant, Ben Sanford; and

IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order; and
Case: 1:20-cr-00081-SA-DAS Doc #: 24 Filed: 05/18/21 2 of 2 PagelD #: 138

IT IS FURTHER ORDERED that pursuant to Rule 32.2(b)(3), this Order of Forfeiture
shall become final as to the Defendant at this time, and shall be made part of the sentence imposed
upon the Defendant and included in the judgment; and

IT IS FURTHER ORDERED that the United States may, at any time, move pursuant to
Rule 32.2(e) to amend this order of forfeiture to substitute property having a value not to exceed

the amount stated herein in order to satisfy the money judgment in whole or in part.

. J
SO ORDERED AND ADJUDGED this the /§ day of / } 2 A , 2021.

 

UNITED STATES DISTRICP JUDGE

Prepared by:

/s/ SAMUEL D. WRIGHT
SAMUEL D. WRIGHT, MB#101425
Assistant United States Attorney

   

EPH M. HOLLOMON MB#
ttorney for Ben Sanford

(on fade

BEN SANFORD \J
Defendant

 
 
